Citation Nr: 1445001	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-07 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2011 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

During the current appeal, and specifically in August 2013, the Veteran testified at a videoconference hearing conducted before the undersigned.  A transcript of the testimony has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that is causally or etiologically related to his military service.  

2.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that is causally or etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2013)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the claims for entitlement to service connection for hearing loss and tinnitus, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In rendering a decision on appeal, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Bilateral Hearing Loss

In the present appeal, the Veteran contends that he developed bilateral hearing loss due to exposure to acoustic trauma while serving in the military.  He further maintains to have experienced on-going hearing loss since this time.  In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss

In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has been diagnosed as having bilateral hearing loss.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  In this regard, the Veteran submitted a private audiological report issued through his former employer, Bemis Company, which is dated in May 2011.  This report contains the Veteran's audiometric test results, the findings of which showed pure tone thresholds, in decibels as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
40
65
LEFT
15
10
0
25
45

Results from this audiological evaluation establish that the Veteran has a current hearing disability that satisfies the criteria under 38 C.F.R. § 3.385 (2013).  

Although the service treatment records are absent any complaints of, or treatment for hearing problems, the Veteran's military records reflect that his military occupational specialty (MOS) was that of Field Wireman, and his personnel records show that he served in the Republic of Vietnam from January 1970 to March 1971.  During his hearing, the Veteran described his exposure to acoustic trauma during his tour of duty in Vietnam and specifically reported to experience noise exposure while serving as a field wireman in the military.  According to the Veteran, his duties required that he work in a switchboard room for several months, and his daily shifts were usually twelve hours long in duration.  The Veteran recalled wearing a headset to monitor incoming phone calls, and thus experiencing a great deal of noise exposure from the persistent phone calls.  The Veteran further testified that he was assigned to an artillery unit while serving as a field wireman in Vietnam, and as a result, his basecamp was within close proximity to the firing of guns and artillery equipment, and the loud noises and sounds arising therefrom.  He also recalled his unit being hit a few times by gunfire, mortars, rockets and artillery.  The Veteran stated that he was not provided with any form of hearing protection while stationed in Vietnam.  He further contends that his hearing problems had their onset in service and have continued since this time.  See August 2013 Hearing Transcript, pp. 4-6.  

The Board notes that the Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

With regard to the credibility of the Veteran's statements, the Board notes that "definitions of credibility do not necessarily confine the concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility. . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  As previously noted above, the Veteran's DD 214 in the current appeal shows that his Military Occupational Specialty (MOS) was that of a Field Wireman, and the service personnel records reflect that he served in Vietnam from January 1970 to March 1971.  Indeed, the Board can find no information in the claims file that calls into question the Veteran's statements about noise exposure from the noises and sounds produced from gunfire and artillery and mortar explosions while performing his duties.  While every detail of the Veteran's description has not been corroborated, there is nothing in the record that specifically contradicts the Veteran's account of having been exposed to extreme noise levels in service.  Indeed, it is feasible that the Veteran was exposed to significant acoustic trauma while assigned to an artillery unit and working within close proximity to the firing of guns-especially if he was not provided with any form of hearing protection.  Therefore, the Board concludes that the Veteran's description of noise exposure while serving as a field wireman in Vietnam is credible, and concedes that the Veteran was exposed to extreme noise levels during service.  

Thus, the remaining question pertaining to service connection is whether the Veteran's bilateral hearing loss is related to his military noise exposure.  The Veteran was afforded a VA audiological examination in December 2010, at which time he reported a history of progressive hearing loss and described a positive history of military noise exposure while working within close proximity to combat-type situations during his period of service in Vietnam.  The examiner noted that following his military service, the Veteran was employed in noise hazardous environments for over twenty years, many of which did not incorporate the use of hearing protection.  The examiner also noted that the Veteran had a history of recreational noise exposure in the form of loud engines via motorcycles and firearms.  Based on his evaluation of the Veteran, the VA audiologist diagnosed the Veteran with having moderate sensorineural hearing loss from the 4000 through 8000 Hertz in the right ear, and a mild high frequency sensorineural hearing loss from 4000 through 6000 Hertz in the left ear.  [The Board notes that although the audiological evaluation did not reflect a hearing loss disability in the left ear that satisfied the criteria of 38 C.F.R. § 3.385, the subsequent May 2011 audiological report did demonstrate a hearing loss disability for VA purposes.]  Based on his evaluation of the Veteran, as well as his review of the claims file, the VA audiologist determined that in light of the test results "which do not demonstrate... puretone audiometric data at the time of his military discharge and in addition to the Veteran's considerable noise exposure without hearing protection as a civilian in industry, hearing loss...appears less likely as not related to his military noise exposure."  

In his February 2012 notice of disagreement (NOD), the Veteran countered statements made by the December 2010 VA examiner, and noted that he never stated during the examination that he did not utilize any form of hearing protection during the twenty years of noise-exposed employment post-service.  According to the Veteran, hearing protection was mandatory at all times at his place of employment, and failure to abide by this rule would result in being sent home during that shift "with a third violation resulting in termination of employment."  During his hearing, the Veteran reiterated this assertion, and explained that he worked as a forklift operator for Bemis Company for thirty years post-service, and was required to wear hearing protection during this time.  According to the Veteran, the company held periodic trainings to help better instruct their employees on how to wear hearing protection.  He further stated that employees were often punished for not wearing hearing protection.  See Hearing Transcript, p. 7.  

With regard to the VA examiner's statements regarding the Veteran's recreational noise exposure, the Veteran refuted this assertion as well, and indicated that he was not a recreational shooter, that he had only fired a weapon ten to fifteen times since his separation from service, and that he always wore hearing protection when firing it.  The Veteran further noted that while he owns a motorcycle, he only rides it once in a while, and always wears a helmet when riding it which blocks out most of the noise.  

In an August 2013 statement, the Veteran's wife, C.W., indicated that she has known the Veteran since elementary school and they began dating, and eventually got married, after he returned from Vietnam.  Based on her recollections, the Veteran had complained of difficulty hearing from the earliest months of their relationship, and these complaints have continued and progressed throughout their thirty-nine year marriage.  

The Veteran has described a history of exposure to loud sounds in service and has stated that his hearing loss began during his period of active service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

In considering the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's conceded noise exposure and his credible post-service assertions that he began experiencing difficulty hearing in service, and has continued to experience hearing loss since his discharge from service.  

While the Board recognizes that the Veteran had occasional recreational noise exposure post-service, the evidence of record reflects that his initial exposure to extreme noises occurred during his military service.  The Board acknowledges the December 2010 VA medical opinion but notes that this examiner failed to take into account the Veteran's assertions of continuing hearing problems since service.  In addition, the examiner does not appear to have given much weight to the Veteran's account of his in-service experiences, his reported exposure to loud noises while carrying out his military duties, and his assertions that he began noticing difficulty hearing in service.  Furthermore, the VA examiner's conclusion appears to be based on the understanding that the Veteran's post-service noise exposure was a significant contributing factor to his hearing loss.  However, in subsequent statements, and during his hearing, the Veteran has consistently asserted that he not only wore hearing protection while fulfilling his occupational duties post-service, but that it was required and mandatory policy that those employed at Bemis Company had to wear hearing protection at work, otherwise they risked being punished, and possibly terminated from their position.  Moreover, statements made by the Veteran's wife further support his contention that he has experienced difficulty hearing since service.  Thus, the Board finds that the December 2010 VA examiner's opinion has little probative value, and, when weighed against the Veteran's reported onset in service and continuity of symptomatology since service, the Board finds the evidence is at least in equipoise that the Veteran's hearing loss is related to his conceded in-service noise exposure.  Of particular significance to the Board in this matter are the Veteran's competent complaints of continuing hearing problems since service.  

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Tinnitus

The Board's analysis regarding tinnitus is similar.  In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As previously discussed, the Veteran maintains that he was exposed to extreme noises and sounds while serving as a field wireman in service, especially while stationed in the Republic of Vietnam.  During his August 2013 hearing, the Veteran testified that he began experiencing a ringing sound in his ears in service, and has continued to experience these symptoms since his separation from service.  See Hearing Transcript, pp. 3-4.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements with regard to this claim are credible.  Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  Additionally, his DD 214 and his service personnel records confirm that he worked as a field wireman, and served in the Republic of Vietnam during his period of service.  

Moreover, the Board has granted the Veteran's request for service connection for bilateral hearing loss based on his description of his in-service exposure to acoustic trauma while performing his military duties.  That the Veteran has hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this matter, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Board has granted service connection for hearing loss in this case because the evidence is at least in equipoise that the hearing loss was noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  

During the December 2010 VA examination, the Veteran described the onset of his tinnitus as a gradual one.  Based on the audiological evaluation and the Veteran's reported statements, the examiner diagnosed the Veteran with tinnitus and noted that in light of the fact that the service treatment records were absent any complaints of tinnitus at the time of his military discharge, and given the Veteran's considerable noise exposure post-service, his tinnitus is less likely as not related to his military noise exposure.  

As previously discussed above, the Veteran has stated on a number of occasions that he did not have significant occupational and recreational noise exposure post-service.  In the August 2013 statement, the Veteran's wife indicated that she and the Veteran began dating after his return from Vietnam, and from the earliest months of their relationship, the Veteran complained of a ringing sound in his ears - a sound that has continued throughout their thirty-nine marriage.  

Importantly, as previously discussed, the Board has conceded the Veteran's in-service acoustic trauma.  Furthermore, the cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  In other words, if a veteran has noise-induced hearing loss (as the Veteran here does as a result of his in-service acoustic trauma), that person is likely also to have noise-induced tinnitus.  Importantly, the Board has determined that the Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  (As previously noted, the Veteran has contended that he has experienced a ringing sound in his ears since service.)  Furthermore, despite the fact that the evidence of record is absent any treatment for, or diagnosis of tinnitus until many years after service, both the Veteran and his wife, have attested to the fact that he began experiencing a ringing sound in his ears during service.  

Without reaching a determination as to whether the Veteran's tinnitus was caused or aggravated by his now service-connected hearing loss, the fact remains that the evidence for and against the claim for service connection for tinnitus on a direct basis is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service.  Again, and of particular importance in this regard, are the facts that the Veteran's in-service noise exposure has been conceded and that he has provided competent and credible evidence of ringing in his ears since service.  Accordingly, and based on this evidentiary posture, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


